NOTICE OF ALLOWANCE

This Office action is a reply to the amendment filed on 3/15/2021. Claims 1-15 are pending. No claims have been withdrawn or cancelled. New claim 15 has been added.

Drawings
The corrected drawings were received on 3/15/2021. These drawings are acceptable for examination.

Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 3/15/2021, in light of the claim amendments filed on 3/15/2021 are persuasive. Further to applicant’s arguments, the prior art of record does not teach or disclose, alone or in combination the totality of the claimed invention, including the rigid connection between adjacent first and second decking tiers, which prevents vertical movement relative to each other such that the first decking tier is secured against both upward and downward vertical movement relative to the second decking tier as claimed. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references or record to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635